                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF WISCONSIN


ROUMANN CONSULTING INC. and
RONALD ROUSSE,

                     Plaintiffs,

      v.                                              Case No. 2:18-cv-01551-LA

SYMBIONT CONSTRUCTION, INC.,
SYMBIONT HOLDING COMPANY, INC.,
SYMBIONT SCIENCE, ENGINEERING AND
CONSTRUCTION, INC.,
THOMAS C. BACHMAN,
SONYA K. SIMON, ESQ.,
EDWARD T. MANNING, JR., and
TIMOTHY P. NELSON,

                     Defendants.


                       ORDER FOR DISCOVERY CONFERENCE


      Based upon the joint motion of the parties,

      IT IS HEREBY ORDERED that:

            1. A telephonic discovery conference with the Court shall occur on May 11, 2021

               at 1:30 p.m..

            2. Further briefing deadlines related to the Defendants’ motions to quash subpoenas

               (ECF Nos. 37 and 38), and the Plaintiffs’ combined response to those motions

               and motion to compel (ECF No. 43) are in abeyance pending the completion of

               the requested discovery conference.

Dated May 3, 2021.

                                                     BY THE COURT:



                                                     s/Lynn Adelman_______
                                                     Honorable Lynn Adelman



           Case 2:18-cv-01551-LA Filed 05/03/21 Page 1 of 1 Document 50
